Citation Nr: 1620872	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to March 1958 and again from November 1962 to February 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Significantly, while the January 2013 rating decision only pertained to the Veteran's claim for service connection for bilateral hearing loss, the Veteran submitted a notice of disagreement as to tinnitus and he timely perfected the tinnitus issue after issuance of a statement of the case in April 2014.  As such, the Board will accept jurisdiction over the tinnitus claim.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

In April 2016 the Veteran testified by videoconference from the Denver RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing is of record.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  November 1998 and May 2007 rating decisions denied the Veteran's claim of service connection for tinnitus.

2.  The evidence received since the time of the final May 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1998 and May 2007 rating decisions are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

However, given the fully favorable decision with respect to the Veteran's claim to reopen, the Board finds that discussion of the VCAA notice provided to the claimant is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error. 

The RO initially denied service connection for tinnitus in a November 1998 rating decision.  While the Veteran submitted a timely notice of disagreement as to this decision in April 1999, he did not timely perfect an appeal.  Significantly, the Veteran was issued a statement of the case in May 2000 but did not submit a substantive appeal until August 2006.  A September 2006 letter to the Veteran notified him that his August 2006 substantive appeal was untimely and that it was being construed as a claim to reopen.  The RO again denied service connection for tinnitus in a May 2007 rating decision.  The Veteran did not appeal the May 2007 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other relevant evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2015).  Therefore, the Board finds that the November 1998 and May 2007 rating decisions are final. 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that the May 2007 rating decision denied the claim because, among other things, the record did not show that the Veteran had a diagnosis of tinnitus.  However, since the May 2007 rating decision, a January 2013 VA examiner appears to have diagnosed the Veteran to have tinnitus.  As this addresses a basis for the prior denial, the Board finds the VA examination report is new and material evidence as defined by regulation.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.





REMAND

Initially, the Board notes that it is unclear whether the Veteran has a diagnosis of tinnitus.  Significantly, the Veteran was previously afforded a VA audiological examination in November 2006.  At that time, the Veteran reported that he experienced tinnitus intermittently, approximately once every two to three days, each time lasting 30 seconds.  The November 2006 VA examiner wrote that this was rare ringing of the ears, consistent with normal ear function, and not considered "tinnitus" for rating purposes.  As above, the January 2013 VA examiner appears to have simply assumed the diagnosis when providing his adverse opinion.  Clarity on the diagnosis should be sought.  

Furthermore, during the April 2016 Board hearing, the Veteran submitted a summary of a December 2007 article from the American Tinnitus Association and published in the American Journal of Audiology that notes tinnitus may be worsened by PTSD anxiety.  Since the Veteran is service connected for PTSD, a medical opinion regarding a possible relationship between the Veteran's service-connected PTSD and tinnitus should be obtained.

Lastly, any additional relevant records of treatment the Veteran wants considered, should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed tinnitus that are not already of record, that he would like considered.  Take appropriate measures to obtain all identified treatment records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service acoustic trauma and problems with tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After undertaking the above development to the extent possible, provide the Veteran with an examination to address whether he meets the criteria for a diagnosis of tinnitus and, if so, whether his tinnitus was caused or aggravated by his service-connected PTSD.  The claims file should be provided to the examiner.  

In addressing these questions, the examiner should discuss the significance, if any, of the following:

* the November 2006 VA audiological examination wherein it was noted that the Veteran does not meet the criteria for a diagnosis of tinnitus; 

* the January 2013 VA audiological examination wherein it was implied that the Veteran does have a diagnosis of tinnitus and wherein the Veteran believed that he might have had tinnitus since service; and

* the summary from the American Tinnitus Association of a December 2007 article published in the American Journal of Audiology entitled "The Association between Tinnitus and Post-Traumatic Stress Disorder" wherein it is noted that tinnitus is often worsened by PTSD anxiety.

A full rationale for the conclusions expressed should be provided, with citation to relevant evidence found in the claims file and/or controlling medical authority as needed.

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


